Citation Nr: 1002844	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  02-00 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for right foot drop with compartment syndrome as a result of 
medical treatment furnished at a VA Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 
INTRODUCTION

The Veteran served on active duty from August 1963 to April 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on August 21, 2002, before a Veterans Law 
Judge, in St. Paul, Minnesota, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2).  A transcript of the hearing testimony is in 
the claims file.

A letter was sent to the Veteran in April 2008 in which he 
was informed that the Veterans Law Judge who had conducted 
the August 2002 hearing was no longer employed by the Board.  
The letter stated that the law requires that the Veterans Law 
Judge who conducts a hearing on an appeal must participate in 
any decision made on that appeal.  The Veteran was further 
notified that he had a right to another hearing, and it was 
requested that he complete and return a form indicating 
whether he wished to have another hearing, and if so, what 
type of hearing.  The Veteran completed and returned the form 
that same month indicating that he did wish to appear at 
another hearing at the RO.

The Board remanded the case in June 2008 so that the Veteran 
could be provided the opportunity to testify at a hearing 
before the Board at the RO.  He was scheduled for such a 
hearing in September 2008.  However, his representative 
submitted a letter during the week prior to his scheduled 
hearing indicating that the Veteran wished to withdraw his 
request for a travel board hearing. 

The Board subsequently remanded the case again for further 
development in October 2008.  That development was completed, 
and the case has since been returned to the Board for 
appellate review.  
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have any additional 
disability as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA health care providers who provided 
treatment for his right lower extremity, nor does the 
evidence show that any additional disability was an event 
that was not reasonably foreseeable.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for right foot drop with compartment syndrome as a result of 
medical treatment furnished at a VA Medical Center (VAMC) 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.358, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with adequate notice prior to the initial 
rating decision in June 2001.  Nevertheless, the RO did send 
the Veteran letters in February 2001 and December 2008, which 
did meet the notification requirements.  The Board finds that 
any defect with respect to the timing of the notice 
requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the Veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the Veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the Veteran's claim was readjudicated in 
a supplemental statement of the case (SSOC). See Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a 
"meaningful opportunity to participate effectively,"  
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the Veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that was 
necessary to substantiate his claim for entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for medical treatment furnished at a VA Medical Center 
(VAMC).  Specifically, the May 2001 letter indicated that 
there must be evidence that additional disability was caused 
by hospital care, lack of proper skill, error in judgment, or 
similar instance of fault on part of the VA or was an event 
that was not reasonably foreseeable.   The December 2008 
letter also stated that he needed evidence showing that he 
has additional disability or the aggravation of an existing 
disease or injury that was the direct result of VA fault, 
such as carelessness, negligence, lack of proper skill, or 
error in judgment, or was not a reasonably expected result or 
complication of VA care or treatment.  Additionally, the 
December 2001 statement of the case (SOC) and the November 
2009 supplemental statement of the case (SSOC) notified the 
Veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the December 2008 letter 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim and that VA 
was requesting all records held by Federal agencies, 
including service treatment records, military records, and VA 
medical records.  The Veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
December 2008 letter notified the Veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The May 2001 and December 2008 letters also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the December 2008 letter informed the 
Veteran that it was his responsibility to ensure that VA 
receives all requested records that are not in the possession 
of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the December 2008 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claim.  His records from the 
Social Security Administration (SSA) have also been obtained.  

In addition, the Veteran was afforded a VA examination in May 
2001, and an independent medical expert (IME) opinion was 
obtained in November 2005.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the November 2005 IME opinion obtained in this case is 
more than adequate, as it is predicated on a full reading of 
the claims file, including the Veteran's VA treatment 
records.  The examiner provided a rationale for the opinion 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met. 38 C.F.R. § 
3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


Law and Analysis

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§§ 3.358, 3.361.  For claims filed after October 1, 1997, a 
claimant is required to show fault or negligence in medical 
treatment.  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 
(1994) (language of statute was plain and did not require 
showing of fault).  Since the Veteran filed his claim after 
that date, he must show some degree of fault, and more 
specifically, that the proximate cause of his disability was 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
VA in furnishing medical care or was an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361.

In determining that additional disability exists, VA compares 
the veteran's condition immediately before the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy program upon which the claim is 
based to the veteran's condition after such care, treatment, 
examination, services, or program has stopped. 38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that that the veteran has an additional 
disability or died does not establish cause. 38 C.F.R. 
§ 3.361(c)(1).  Hospital care, medical or surgical treatment, 
or examination cannot cause the continuance or natural 
progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnoses and properly treat the disease or injury 
proximately caused the continuance or natural progress. 
38 C.F.R. § 3.361(c)(2).  Additional disability or death 
caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical 
or surgical treatment, or examination. 38 C.F.R. 
§ 3.361(c)(3).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or, that VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the veteran's informed consent. 38 C.F.R. 
§ 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
38 C.F.R. § 3.361(d)(2).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for right foot drop with 
compartment syndrome as a result of medical treatment 
furnished at a VA Medical Center (VAMC).  The medical 
evidence of record does not show that the Veteran has any 
additional disability due to carelessness, negligence, lack 
of proper skill, error in judgment or some instance of fault 
on the part of VA in furnishing medical care or that the 
outcome of the treatment was an event not reasonably 
foreseeable.  

A review of the record reveals that the Veteran was admitted 
to the VAMC in Minneapolis, Minnesota, on September 20, 1996.  
He had a one year history of progressive right leg 
claudication with weakness.  He could ambulate approximately 
100 feet.  He was prompted to seek treatment at the VAMC 
because the pain worsened overnight and he developed right 
lower extremity discoloration.  He was admitted to the 
hospital and immediately sent for a pelvic angiogram and 
infusion of the right external iliac artery with urokinase.  
Following that procedure, the Veteran demonstrated 
progressive improvement in the color and temperature of his 
foot and admitted having a decrease in the pain.  However, 
two days later, he had increased calf pain and compartment 
pressures ranging from nine to fifteen.  

The Veteran underwent an emergency superior, posterior, and 
lateral fasciotomy for compartment syndrome on September 22, 
1996.  Following the surgical procedure, he continued to have 
a fever and was placed on antibiotics.  He also underwent a 
fasciotomy of his right deep posterior compartment and 
debridement of dead tissue on September 27, 1996.  He had 
further debridement, including incision and drainage, of the 
right lower extremity three days later.  By the fourth day 
following his last operative procedure, the Veteran had 
markedly improved symptoms.  He indicated that he had a 
decrease in the calf pain and ceased having fevers.  The 
dorsal pedis and posterior tibialis pulses were palpable by 
examination; however, the Veteran did demonstrate a foot 
drop.  Antibiotics were discontinued, but he continued with 
wet-to-dry dressings, and physical therapy was initiated. 

During the following two weeks, the Veteran showed marked 
improvement of his fasciotomy sites.  There was pink 
granulation tissue at the bases of his medial incision, and 
he had a skin graft to his medial calf incision on October 
18, 1996.  The donor site was the right thigh.  Prior to his 
discharge eleven days later, the graft was intact and viable, 
and the Veteran had triphasic pulses bilaterally.  

On October 29, 1996, the Veteran was discharged from the VAMC 
with Jobst stockings.  He was instructed on adequate care for 
both his graft and donor sites and was advised to contact the 
vascular service if he noticed any changes in color or 
increased pain at the site.  He was directed to continue with 
his regular regimen of exercises as tolerated and to return 
to the clinic in two weeks.  Anticoagulation was not 
indicated following a negative finding of a hypercoaguable 
state by hematology/oncology.  

Following his discharge from the VAMC, the Veteran continued 
to have a right foot drop with compartment syndrome.  He 
contends that this additional disability was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or some other similar instance of fault on the part 
of VA in furnishing medical care or that the outcome of the 
treatment was an event not reasonably foreseeable

The April 2001 VA examiner reviewed the Veteran's records and 
stated that he did not feel there was any fault pertaining to 
the treatment of the Veteran by the VAMC during his 
hospitalization in 1996 or in the subsequent care provided to 
him over the ensuing months.  He opined that the foot drop 
was an unfortunate, but almost inevitable complication of the 
seriousness of the surgery and the subsequent hemorrhages to 
the leg itself.  

The May 2001 VA examiner noted that the Veteran has had a 
right foot drop since the fasciotomy and indicated that the 
impairment of his right leg was due to the medical treatment 
in 1996.  However, the examiner also commented that it was 
absolutely necessary to remove the infracted muscle mass and 
that the foot drop was not unusual considering that a great 
portion of the right gastrocnemius muscle had to be removed.  

A private physician submitted an IME opinion in November 2007 
in which he indicated that he had reviewed the claims file.  
He observed that the Veteran was treated for severe ischemia 
in the right lower extremity in September 1996.  An initial 
arteriorogram had shown extensive disease that was treated 
with urokinase to dissolve the clot, and eventually narrowing 
in the external iliac artery was dilated.  The Veteran 
developed a compartment syndrome two days later, which was 
treated with a fasciotomy.  He needed another procedure to 
debride the tissue in the posterior compartment five days 
later and then needed a skin graft on the leg.  The November 
2007 physician did note that the Veteran developed a right 
foot drop.  However, he stated that he could not find 
anything wrong with the treatment of the Veteran.  In this 
regard, he observed that the Veteran had an acutely ischemic 
leg and was taken immediately to the interventional suite for 
an appropriate attempt at urokinase infusion, which was 
successful.  The physician commented that it is not unusual 
or surprising that that the Veteran developed a compartment 
syndrome in the post-thrombolytic period.  He believed that 
the compartment syndrome was promptly diagnosed and treated.  
The physician also stated that the inevitable result of both 
the ischemia and the compartment syndrome was peroneal nerve 
damage, which caused his foot drop.  He did not see any 
reason why VA should be held responsible for the development 
of either the compartment syndrome or the foot drop. 

The Veteran has not submitted any medical evidence showing 
otherwise.  An October 2002 private medical record assessed 
the Veteran as having a right foot drop that was most likely 
secondary to his compartment syndrome and fasciotomies.  
Although that medical report does suggest that there may be 
an additional disability, there was no indication that the 
additional disability was the result of any fault on the part 
of VA.

Simply put, there is no evidence that the Veteran currently 
suffers from an additional disability that was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing medical care or that was the result of an event 
not reasonably foreseeable.  For these reasons, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for compensation under 38 U.S.C.A. § 1151. 
Accordingly, the Board concludes that compensation for a 
right foot drop with compartment syndrome is not warranted.


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for right foot 
drop with compartment syndrome as a result of medical 
treatment furnished at a VA Medical Center (VAMC) is denied. 




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


